** TRANSFER OF FUNDS — LEGISLATION ** QUESTION: (STATUTORY INTERPRETATION) WOULD THE PUBLIC WELFARE COMMISSION TO EMPOWERED TO TRANSFER ANY FUNDS FROM SAID DEPARTMENT OF MENTAL HEALTH WHENEVER ANY SUCH TRANSFER OF FUNDS WOULD REDUCE THE AVERAGE MONEY ASSISTANCE PAYMENTS TO THE RECIPIENTS AT THE TIME OF SUCH TRANSFER OF SUCH FUNDS WOULD REDUCE THE AVERAGE MONEY ASSISTANCE PAYMENTS TO THE RECIPIENTS? NEGATIVE, THAT IF HOUSE BILL NO. 789 BECOMES LAW IN ITS PRESENT FORM, THE BOARD OF PUBLIC WELFARE COMMISSION WOULD NOT HAVE THE POWER TO TRANSFER FUNDS TO THE DEPARTMENT OF MENTAL HEALTH AT ANY TIME WHEN SUCH TRANSFER WOULD REDUCE AVERAGE MONTHLY ASSISTANCE PAYMENTS TO RECIPIENTS.  CITE: 56 Ohio St. 181 [56-181](A) (CHARLES NESBITT)